                                                                           Case 4:20-cv-05798-YGR Document 9 Filed 09/09/20 Page 1 of 1




                                                                  1

                                                                  2                                        UNITED STATES DISTRICT COURT
                                                                  3                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  4
                                                                      WENDELL COLEMAN, ET. AL.,                            Case No.: 4:20-cv-05798-YGR
                                                                  5

                                                                  6               Plaintiffs,                              ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                           REPORT AND RECOMMENDATION RE: SUA
                                                                  7          v.                                            SPONTE REMAND; REMANDING MATTER TO
                                                                                                                           THE CALIFORNIA SUPERIOR COURT FOR THE
                                                                  8                                                        COUNTY OF NAPA
                                                                      ELIA ORTIZ, ET. AL.,
                                                                  9
                                                                                   Defendants.                             Dkt. No. 6
                                                                 10

                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                             The Court has reviewed Magistrate Judge Joseph C. Spero’s Report and Recommendation
                                                                 13
                                                                      (Dkt. No. 6, “Report”) recommending sua sponte that this action be remanded back to the California
                                                                 14
                                                                      Superior Court for the County of Napa, to which no party filed an objection. Magistrate Judge Spero
                                                                 15
                                                                      also recommends that the Court instruct the Clerk’s Office to modify the docket to reflect that this is a
                                                                 16
                                                                      removed case. The Court has reviewed the Report carefully. The Court finds the Report correct,
                                                                 17
                                                                      well-reasoned, and thorough, and ADOPTS it in every respect.
                                                                 18
                                                                             Accordingly, and for the reasons set forth in the Report:
                                                                 19
                                                                                   1. The Clerk of the Court is instructed to modify the docket to reflect that this is a
                                                                 20
                                                                                       removed case; and
                                                                 21
                                                                                   2. This action is REMANDED to the California Superior Court for the County of Napa.
                                                                 22
                                                                             The Clerk of the Court is directed to close this case upon remand to the California Superior
                                                                 23
                                                                      Court for the County of Napa.
                                                                 24
                                                                             This Order terminates Docket Number 6.
                                                                 25
                                                                             IT IS SO ORDERED.
                                                                 26
                                                                      Date: September 9, 2020                              _______________________________________
                                                                 27                                                              YVONNE GONZALEZ ROGERS
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                 28
